Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 1 of 15




                Exhibit 1
       Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 2 of 15




From: Howard Kleinhendler <howard@kleinhendler.com>
Sent: Friday, December 4, 2020 11:41 AM
To: Justin A. Nelson <jnelson@SusmanGodfrey.com>; Alexander Kolodin <alexander.kolodin@kolodinlaw.com>;
Joseph La Rue <laruej@mcao.maricopa.gov>
Cc: Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>; Roopali Desai <rdesai@cblawyers.com>; Ahler, Colin
<cahler@swlaw.com>; Joyce, Ian <ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin Wood
<lwood@linwoodlaw.com>; Sidney Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins Coie LLP
(ADanneman@perkinscoie.com) <ADanneman@perkinscoie.com>; Herrera, Roy <HerreraR@ballardspahr.com>;
Devaney, John (Perkins Coie) <JDevaney@perkinscoie.com>; Thomas Liddy <liddyt@mcao.maricopa.gov>; Emily
Craiger <craigere@mcao.maricopa.gov>; Davida Brook <DBrook@susmangodfrey.com>; Joseph Vigil
<vigilj@mcao.maricopa.gov>; Steve Morrissey <smorrissey@susmangodfrey.com>; Stephen Shackelford
<SShackelford@susmangodfrey.com>; Andrew Gaona <agaona@cblawyers.com>; Kristen Yost
<kyost@cblawyers.com>; Sheri McAlister <smcalister@cblawyers.com>; Joseph Branco
<brancoj@mcao.maricopa.gov>; Sean Atkinson <satkinson@kolodinlaw.com>
Subject: Re: Bowyer et al v. Ducey et al - Meet and Confer

EXTERNAL Email
We disagree with your entire approach. Please advise when you plan on contacting the court. We want to
participate in any such communication.

Howard Kleinhendler Esquire
369 Lexington Avenue, 12th Floor
New York, New York 10017
Tel. (917) 793-1188
Mobile (347) 840-2188
howard@kleinhendler.com
www.Kleinhendler.com


From: Justin A. Nelson <jnelson@SusmanGodfrey.com>
Sent: Friday, December 4, 2020 12:17:46 PM
To: Alexander Kolodin <alexander.kolodin@kolodinlaw.com>; Joseph La Rue <laruej@mcao.maricopa.gov>
Cc: Howard Kleinhendler <howard@kleinhendler.com>; Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>;
Roopali Desai <rdesai@cblawyers.com>; Ahler, Colin <cahler@swlaw.com>; Joyce, Ian <ijoyce@swlaw.com>;
Flint, Derek <dflint@swlaw.com>; L. Lin Wood <lwood@linwoodlaw.com>; Sidney Powell
<sidney@federalappeals.com>; Alexis E. Danneman - Perkins Coie LLP (ADanneman@perkinscoie.com)
<ADanneman@perkinscoie.com>; Herrera, Roy <HerreraR@ballardspahr.com>; Devaney, John (Perkins Coie)
<JDevaney@perkinscoie.com>; Thomas Liddy <liddyt@mcao.maricopa.gov>; Emily Craiger
<craigere@mcao.maricopa.gov>; Davida Brook <DBrook@susmangodfrey.com>; Joseph Vigil
<vigilj@mcao.maricopa.gov>; Steve Morrissey <smorrissey@susmangodfrey.com>; Stephen Shackelford
<SShackelford@susmangodfrey.com>; Andrew Gaona <agaona@cblawyers.com>; Kristen Yost
<kyost@cblawyers.com>; Sheri McAlister <smcalister@cblawyers.com>; Joseph Branco
<brancoj@mcao.maricopa.gov>; Sean Atkinson <satkinson@kolodinlaw.com>
Subject: Re: Bowyer et al v. Ducey et al - Meet and Confer
         Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 3 of 15



In the interest of facilitating an orderly hearing this coming Tuesday, we are going to propose to the Court an
order on the items we outline below in Ms. Desai’s email, including on scheduling, disclosure, and other logistics
of the hearing such as virtual/in-person for lawyers and witnesses. Moreover, the admissibility of any witnesses
plaintiffs may offer depends, in part, on their willingness to abide by basic evidentiary and disclosure rules
(including the obvious irrelevance and inadmissibility of anonymous “affidavits,” and the requirement that any
expert report be accompanied by the data and information considered and other materials required by Rule 26
for it to lead to admissible testimony). We are requesting that you participate in our meet and confer today, on
these topics. If you refuse to do so, that’s your choice, and we will so note to the Court when we file our request
this afternoon, and will seek an appropriate order to compel the production we’ve requested or strike any
witnesses you may offer.

Thank you.

Justin


From: Alexander Kolodin <alexander.kolodin@kolodinlaw.com>
Sent: Friday, December 4, 2020 10:43:55 AM
To: Joseph La Rue <laruej@mcao.maricopa.gov>
Cc: Justin A. Nelson <jnelson@SusmanGodfrey.com>; Howard Kleinhendler <howard@kleinhendler.com>;
Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>; Roopali Desai <rdesai@cblawyers.com>; Ahler, Colin
<cahler@swlaw.com>; Joyce, Ian <ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin Wood
<lwood@linwoodlaw.com>; Sidney Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins Coie LLP
(ADanneman@perkinscoie.com) <ADanneman@perkinscoie.com>; Herrera, Roy <HerreraR@ballardspahr.com>;
Devaney, John (Perkins Coie) <JDevaney@perkinscoie.com>; Thomas Liddy <liddyt@mcao.maricopa.gov>; Emily
Craiger <craigere@mcao.maricopa.gov>; Davida Brook <DBrook@susmangodfrey.com>; Joseph Vigil
<vigilj@mcao.maricopa.gov>; Steve Morrissey <smorrissey@susmangodfrey.com>; Stephen Shackelford
<SShackelford@susmangodfrey.com>; Andrew Gaona <agaona@cblawyers.com>; Kristen Yost
<kyost@cblawyers.com>; Sheri McAlister <smcalister@cblawyers.com>; Joseph Branco
<brancoj@mcao.maricopa.gov>; Sean Atkinson <satkinson@kolodinlaw.com>
Subject: Re: Bowyer et al v. Ducey et al - Meet and Confer


EXTERNAL Email

We fail to understand all this talk about a scheduling order. The court ordered as follows: The parties are
to meet and confer as to whether agreement can be reached as to admissibility
of witness affidavits and/or declarations. You have seen our witness affidavits and
declarations, please send yours over, and whoever wants to can hop on a call with us Sunday at 10 to
discuss what the Court has actually ordered us to discuss. We expect all parties to participate in good faith on this
call as the court has ordered. Sean will circulate a call in line.

On Fri, Dec 4, 2020 at 9:35 AM Joseph La Rue <laruej@mcao.maricopa.gov> wrote:

  Counsel,



  Maricopa County clearly has an interest in this litigation and will attend the call at 11:30.
     Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 4 of 15


Joseph



 ______________________________________________


                     Joseph E. La Rue

                     Assistant Practice Group Leader, Government Advice


                     Email: laruej@mcao.maricopa.gov

                     Phone: (602) 506-6171 (Direct)

                     Phone: (602) 686-3099 (Cell)



                     Maricopa County Attorney’s Office

                     225 West Madison Ave.

                     Phoenix, Arizona 85003

                     http://www.maricopacountyattorney.org



 CONFIDENTIALITY NOTICE:  This email may be protected by the attorney-client privilege or the attorney
 work-product doctrine. If you are not the intended recipient, please delete all copies of the transmission
 and notify the sender immediately.




From: Justin A. Nelson <jnelson@SusmanGodfrey.com>
Sent: Friday, December 4, 2020 9:12 AM
To: Howard Kleinhendler <howard@kleinhendler.com>; Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>;
Roopali Desai <rdesai@cblawyers.com>; Alexander Kolodin <alexander.kolodin@kolodinlaw.com>
Cc: Ahler, Colin <cahler@swlaw.com>; Joyce, Ian <ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin
Wood <lwood@linwoodlaw.com>; Sidney Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins
Coie LLP (ADanneman@perkinscoie.com) <ADanneman@perkinscoie.com>; Herrera, Roy
<HerreraR@ballardspahr.com>; Devaney, John (Perkins Coie) <JDevaney@perkinscoie.com>; Thomas Liddy
<liddyt@mcao.maricopa.gov>; Joseph La Rue <laruej@mcao.maricopa.gov>; Emily Craiger
<craigere@mcao.maricopa.gov>; Davida Brook <DBrook@susmangodfrey.com>; Steve Morrissey
<smorrissey@susmangodfrey.com>; Stephen Shackelford <SShackelford@susmangodfrey.com>; Andrew
Gaona <agaona@cblawyers.com>; Kristen Yost <kyost@cblawyers.com>; Sheri McAlister
<smcalister@cblawyers.com>
Subject: RE: Bowyer et al v. Ducey et al - Meet and Confer



We intend to participate in the call at 11:30 Mountain time. Thanks.
     Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 5 of 15




From: Howard Kleinhendler <howard@kleinhendler.com>
Sent: Friday, December 4, 2020 10:10 AM
To: Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>; Roopali Desai <rdesai@cblawyers.com>; Alexander
Kolodin <alexander.kolodin@kolodinlaw.com>
Cc: Ahler, Colin <cahler@swlaw.com>; Joyce, Ian <ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin
Wood <lwood@linwoodlaw.com>; Sidney Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins
Coie LLP (ADanneman@perkinscoie.com) <ADanneman@perkinscoie.com>; Herrera, Roy
<HerreraR@ballardspahr.com>; Devaney, John (Perkins Coie) <JDevaney@perkinscoie.com>; Thomas Liddy
<liddyt@mcao.maricopa.gov>; Joseph La Rue <laruej@mcao.maricopa.gov>; Emily Craiger
<craigere@mcao.maricopa.gov>; Justin A. Nelson <jnelson@SusmanGodfrey.com>; Davida Brook
<DBrook@susmangodfrey.com>; Steve Morrissey <smorrissey@susmangodfrey.com>; Stephen Shackelford
<SShackelford@susmangodfrey.com>; Andrew Gaona <agaona@cblawyers.com>; Kristen Yost
<kyost@cblawyers.com>; Sheri McAlister <smcalister@cblawyers.com>
Subject: Re: Bowyer et al v. Ducey et al - Meet and Confer



EXTERNAL Email

Dear Mr. Johnson:



If you want to have a call for me to tell you that: 1) I don’t know what witnesses I’m calling; 2) don’t know what
documents I will be presenting; 3) don’t know which attorneys will be at the hearing; 4) don’t know how long I
will need to put on my case; 5) don’t know how long I will need for rebuttal; 6) don’t know whether I will ask
for post-trial submissions.   Then fine. Happy to talk.



However, under no circumstances will I attend a call with intervenor counsel whose motions have not been
granted.



Regards,



Howard Kleinhendler Esquire

369 Lexington Avenue, 12th Floor

New York, New York 10017

Office (917) 793-1188

Mobile (347) 840-2188

howard@kleinhendler.com

www.kleinhendler.com
        Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 6 of 15




From: "Johnson, Brett W. (PHX)" <bwjohnson@swlaw.com>
Date: Friday, December 4, 2020 at 11:02 AM
To: Howard Kleinhendler <howard@kleinhendler.com>, Roopali Desai <rdesai@cblawyers.com>,
Alexander Kolodin <alexander.kolodin@kolodinlaw.com>
Cc: "Ahler, Colin" <cahler@swlaw.com>, "Joyce, Ian" <ijoyce@swlaw.com>, "Flint, Derek"
<dflint@swlaw.com>, "L. Lin Wood" <lwood@linwoodlaw.com>, Sidney Powell
<sidney@federalappeals.com>, "Alexis E. Danneman - Perkins Coie LLP (ADanneman@perkinscoie.com)"
<ADanneman@perkinscoie.com>, "Herrera, Roy" <HerreraR@ballardspahr.com>, "Devaney, John
(Perkins Coie)" <JDevaney@perkinscoie.com>, Thomas Liddy <liddyt@mcao.maricopa.gov>, Joseph La
Rue <laruej@mcao.maricopa.gov>, Emily Craiger <craigere@mcao.maricopa.gov>,
"jnelson@susmangodfrey.com" <jnelson@susmangodfrey.com>, Davida Brook
<dbrook@susmangodfrey.com>, Steve Morrissey <smorrissey@susmangodfrey.com>, Stephen
Shackelford <sshackelford@susmangodfrey.com>, Andrew Gaona <agaona@cblawyers.com>, Kristen
Yost <kyost@cblawyers.com>, Sheri McAlister <smcalister@cblawyers.com>
Subject: RE: Bowyer et al v. Ducey et al - Meet and Confer



Due to the expedited timeframes demanded by the Plaintiffs, my recommendation is that those who are willing
to attend at 11:30 to discuss reasonable logistical timing issues to assist an expeditious review of this matter by
the court should take part in the call. If Plaintiffs’ counsel does not desire to coordinate as to discovery
schedules and other logistics as the judge directed, I see no alternative but to seek guidance from the judge as
to how to proceed. Quite simply, waiting until Sunday to work out logistics for a Tuesday hearing is unrealistic
and counter to what the judge clearly intended.



Unless cancelled, we intend to participate in the call at 11:30.



Best,



Brett W. Johnson

Snell & Wilmer L.L.P

One Arizona Center

Phoenix, Arizona 85004

602.382.6312 (direct)

602.382.6070 (fax)
      Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 7 of 15


www.swlaw.com




The information contained in this message and any attachments is intended only for the individual(s) named herein. This
information may be ATTORNEY WORK PRODUCT and/or LEGALLY PRIVILEGED AND CONFIDENTIAL. If the reader of this message
is not the intended recipient, you are hereby notified that any dissemination, distribution, or copying of this message is
prohibited. If you have received this message in error, please immediately notify SNELL & WILMER and delete this message and
any attachments.




From: Howard Kleinhendler <howard@kleinhendler.com>
Sent: Friday, December 4, 2020 8:35 AM
To: Roopali Desai <rdesai@cblawyers.com>; Alexander Kolodin <alexander.kolodin@kolodinlaw.com>
Cc: Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>; Ahler, Colin <cahler@swlaw.com>; Joyce, Ian
<ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin Wood <lwood@linwoodlaw.com>; Sidney
Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins Coie LLP (ADanneman@perkinscoie.com)
<ADanneman@perkinscoie.com>; Herrera, Roy <HerreraR@ballardspahr.com>; Devaney, John (Perkins Coie)
<JDevaney@perkinscoie.com>; Thomas Liddy <liddyt@mcao.maricopa.gov>; Joseph La Rue
<laruej@mcao.maricopa.gov>; Emily Craiger <craigere@mcao.maricopa.gov>; jnelson@susmangodfrey.com;
Davida Brook <dbrook@susmangodfrey.com>; Steve Morrissey <smorrissey@susmangodfrey.com>; Stephen
Shackelford <sshackelford@susmangodfrey.com>; Andrew Gaona <agaona@cblawyers.com>; Kristen Yost
<kyost@cblawyers.com>; Sheri McAlister <smcalister@cblawyers.com>
Subject: Re: Bowyer et al v. Ducey et al - Meet and Confer



[EXTERNAL] howard@kleinhendler.com


We are not in a position to discuss pre hearing matters until after we have the opportunity to review
defendants’ responses to our pending motion for a TRO.



Howard Kleinhendler Esquire

369 Lexington Avenue, 12th Floor

New York, New York 10017

Tel. (917) 793-1188

Mobile (347) 840-2188

howard@kleinhendler.com

www.Kleinhendler.com




From: Roopali Desai <rdesai@cblawyers.com>
      Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 8 of 15


Sent: Friday, December 4, 2020 10:31:31 AM
To: Howard Kleinhendler <howard@kleinhendler.com>; Alexander Kolodin
<alexander.kolodin@kolodinlaw.com>
Cc: Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>; Ahler, Colin <cahler@swlaw.com>; Joyce, Ian
<ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin Wood <lwood@linwoodlaw.com>; Sidney
Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins Coie LLP (ADanneman@perkinscoie.com)
<ADanneman@perkinscoie.com>; Herrera, Roy <HerreraR@ballardspahr.com>; Devaney, John (Perkins Coie)
<JDevaney@perkinscoie.com>; Thomas Liddy <liddyt@mcao.maricopa.gov>; Joseph La Rue
<laruej@mcao.maricopa.gov>; Emily Craiger <craigere@mcao.maricopa.gov>; jnelson@susmangodfrey.com
<jnelson@susmangodfrey.com>; Davida Brook <dbrook@susmangodfrey.com>; Steve Morrissey
<smorrissey@susmangodfrey.com>; Stephen Shackelford <sshackelford@susmangodfrey.com>; Andrew Gaona
<agaona@cblawyers.com>; Kristen Yost <kyost@cblawyers.com>; Sheri McAlister
<smcalister@cblawyers.com>
Subject: RE: Bowyer et al v. Ducey et al - Meet and Confer



Please note that our proposed schedule does not seek disclosure of plaintiffs’ witnesses until after Plaintiffs
receive our papers. If plaintiffs agree to our proposal regarding disclosures below, then we can confer on
Sunday about how witnesses will present for the hearing. If plaintiffs do not agree, and also don’t agree to
meet and confer today, then we will ask the Court for an order. Please advise whether plaintiffs will participate
in the 11:30 call.



Regards,

Roopali



Roopali H. Desai



Coppersmith Brockelman PLC

Office: 602.381.5478 | Fax: 602.224.6020



2800 N. Central Ave., Ste. 1900, Phoenix, AZ 85004

cblawyers.com | Facebook | LinkedIn




From: Howard Kleinhendler <howard@kleinhendler.com>
Sent: Friday, December 4, 2020 7:59 AM
To: Roopali Desai <rdesai@cblawyers.com>; Alexander Kolodin <alexander.kolodin@kolodinlaw.com>
Cc: Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>; Ahler, Colin <cahler@swlaw.com>; Joyce, Ian
<ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin Wood <lwood@linwoodlaw.com>; Sidney
Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins Coie LLP (ADanneman@perkinscoie.com)
        Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 9 of 15


<ADanneman@perkinscoie.com>; Herrera, Roy <HerreraR@ballardspahr.com>; Devaney, John (Perkins Coie)
<JDevaney@perkinscoie.com>; Thomas Liddy <liddyt@mcao.maricopa.gov>; Joseph La Rue
<laruej@mcao.maricopa.gov>; Emily Craiger <craigere@mcao.maricopa.gov>; jnelson@susmangodfrey.com;
Davida Brook <dbrook@susmangodfrey.com>; Steve Morrissey <smorrissey@susmangodfrey.com>; Stephen
Shackelford <sshackelford@susmangodfrey.com>; Andrew Gaona <agaona@cblawyers.com>; Kristen Yost
<kyost@cblawyers.com>; Sheri McAlister <smcalister@cblawyers.com>
Subject: Re: Bowyer et al v. Ducey et al - Meet and Confer




-External Sender-


Counsel for a plaintiffs prefers to see defendants’ motion papers before talking about witnesses for the
hearing. We are prepared to meet and confer on Sunday.



Thank you.



Howard Kleinhendler Esquire

369 Lexington Avenue, 12th Floor

New York, New York 10017

Tel. (917) 793-1188

Mobile (347) 840-2188

howard@kleinhendler.com

www.Kleinhendler.com




From: Roopali Desai <rdesai@cblawyers.com>
Sent: Friday, December 4, 2020 9:00:49 AM
To: Alexander Kolodin <alexander.kolodin@kolodinlaw.com>
Cc: Johnson, Brett W. (PHX) <bwjohnson@swlaw.com>; Ahler, Colin <cahler@swlaw.com>; Joyce, Ian
<ijoyce@swlaw.com>; Flint, Derek <dflint@swlaw.com>; L. Lin Wood <lwood@linwoodlaw.com>; Sidney
Powell <sidney@federalappeals.com>; Alexis E. Danneman - Perkins Coie LLP (ADanneman@perkinscoie.com)
<ADanneman@perkinscoie.com>; Herrera, Roy <HerreraR@ballardspahr.com>; Devaney, John (Perkins Coie)
<JDevaney@perkinscoie.com>; Thomas Liddy <liddyt@mcao.maricopa.gov>; Joseph La Rue
<laruej@mcao.maricopa.gov>; Emily Craiger <craigere@mcao.maricopa.gov>; jnelson@susmangodfrey.com
<jnelson@susmangodfrey.com>; Davida Brook <DBrook@susmangodfrey.com>; Steve Morrissey
<smorrissey@susmangodfrey.com>; Stephen Shackelford <SShackelford@susmangodfrey.com>; Andrew
Gaona <agaona@cblawyers.com>; Kristen Yost <kyost@cblawyers.com>; Sheri McAlister
<smcalister@cblawyers.com>; Howard Kleinhendler <howard@kleinhendler.com>
Subject: Re: Bowyer et al v. Ducey et al - Meet and Confer



Thanks everyone for your prompt response. Let’s plan on 11:30 am MST for the meet and confer. Here is the
     Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 10 of 15


dial in:

Call: 602-381-5468
Passcode: 226688#

Regards,

Roopali




           On Dec 3, 2020, at 10:04 PM, Alexander Kolodin <alexander.kolodin@kolodinlaw.com> wrote:


           -External Sender-


           We agree that a conference re these items would be a good idea. Time works for us. Looping in
           national counsel to make sure it works for them.



           On Thu, Dec 3, 2020, 10:01 PM Roopali Desai <rdesai@cblawyers.com> wrote:

              Counsel,



              Per the Court’s Minute Entry below, we are required to meet and confer about witnesses, and
              we think it makes sense to meet and confer about several items. We would like to propose a
              call for tomorrow (12/4) at 10 am MST. Please let us know if that time works, or propose
              another time in the morning, and we will circulate a dial in.



              To streamline the call, we would like to address the following:



                   1. Logistics for the TRO hearing.
                   2. Disclosures. Party disclosures should include the identity of fact witnesses and a short
                      description of testimony for each fact witness. Any expert disclosure should provide a
                      summary of all opinions the expert may offer at the hearing, copies of all data and
                      supporting documents, and the proposed expert’s CV and qualifications. We propose
                      the following schedule for disclosures:

                               a. Plaintiffs’ disclosure due by Saturday, Dec. 5 at 12:00 pm MST
                               b. Defendants’ disclosures due by Sunday, Dec. 6 at 12:00 pm MST

                   3. Order of witnesses and who you intend to call within your one hour allotted. Because of
                      the strict time allocated to each party, we think it is appropriate to know who you intend
                      to call and the order of witnesses.
                   4. Deadline to disclose and produce exhibits.   
Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 11 of 15


  Due to the very short timeframes set by the Court, we would like to reach agreement on these
  items as quickly as possible, or request a conference with the Court if necessary before the
  weekend. Thank you.



  Regards,

  Roopali



  Roopali H. Desai

  Error! Filename not specified.

  Coppersmith Brockelman PLC

  Office: 602.381.5478 | Fax: 602.224.6020



  2800 N. Central Ave., Ste. 1900, Phoenix, AZ 85004

  cblawyers.com | Facebook | LinkedIn




  From: azddb_responses@azd.uscourts.gov <azddb_responses@azd.uscourts.gov>
  Sent: Thursday, December 3, 2020 4:37 PM
  To: azddb_nefs@azd.uscourts.gov
  Subject: Activity in Case 2:20-cv-02321-DJH Bowyer et al v. Ducey et al Status Conference




  -External Sender-


  This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
  RESPOND to this e-mail because the mail box is unattended.
  ***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
  permits attorneys of record and parties in a case (including pro se litigants) to receive
  one free electronic copy of all documents filed electronically, if receipt is required by
  law or directed by the filer. PACER access fees apply to all other users. To avoid later
  charges, download a copy of each document during this first viewing. However, if the
  referenced document is a transcript, the free copy and 30 page limit do not apply.

                                             U.S. District Court

                                         DISTRICT OF ARIZONA

  Notice of Electronic Filing


  The following transaction was entered on 12/3/2020 at 4:36 PM MST and filed on 12/3/2020
Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 12 of 15



  Case Name:       Bowyer et al v. Ducey et al
  Case Number:     2:20-cv-02321-DJH
  Filer:
  Document Number: 28(No document attached)

  Docket Text:
  MINUTE ENTRY for proceedings held before Judge Diane J Humetewa:
  Telephonic Status Conference held on December 3, 2020. As set forth on
  the record, Defendants shall file their Response/Motion to Dismiss to
  Plaintiffs' Motion for Temporary Restraining Order and Preliminary
  Injunction (Doc. [2]) by 10:00 PM on December 4, 2020. A Reply to the
  Motion (Doc. [2]) and the Response to the Motion to Dismiss is due by 10:00
  PM on December 5, 2020. A Reply to the Motion to Dismiss is due by 10:00
  PM on December 6, 2020.

  LATER (off the record): IT IS ORDERED setting a Temporary Restraining
  Order Hearing for Tuesday, December 8, 2020 at 9:15 AM in Courtroom 604,
  401 West Washington Street, Phoenix, AZ 85003 before Judge Diane J
  Humetewa. A maximum of two (2) counsel are permitted for named
  Plaintiffs and Defendants. All other participating counsel will appear
  telephonically and will receive dial-in instructions via separate electronic
  communication. Each named party will have one (1) hour to present their
  case. The parties are to meet and confer as to whether agreement can be
  reached as to admissibility of witness affidavits and/or declarations. The
  named parties will have 20 minutes each to argue the Motion to Dismiss,
  and five (5) minutes for rebuttal. If necessary, the Court may extend the
  time of hearing to Wednesday, December 9, 2020 at 9:00 AM. IT IS
  FURTHER ORDERED that if any member of public or the media wishes to
  listen to the hearing, they shall email AZD-PIO@azd.uscourts.gov to obtain
  dialing instructions. Pursuant to Local Rule 43.1, participants and listeners
  are reminded that audiotaping court proceedings is prohibited.

  TELEPHONIC APPEARANCES: Howard Kleinhendler, Sidney Powell, Julia
  Haller, Peter Haller, Alexander Kolodin, and Lin Wood for Plaintiffs. Brett
  Johnson, Colin Ahler, and Anni Foster for Defendant Ducey. Justin Nelson,
  Stephen Morrissey, Davida Brook, and Andrew Gaona for Defendant Hobbs.
  Roy Herrera, John Devaney, and Alexis Danneman for Intervenor Arizona
  Democratic Party. (Court Reporter L. Schroeder.) Hearing held 2:00 PM to
  2:36 PM. This is a TEXT ENTRY ONLY. There is no PDF document
  associated with this entry. (LFIG)


  2:20-cv-02321-DJH Notice has been electronically mailed to:

  Thomas P Liddy liddyt@mcao.maricopa.gov, barksdaj@mcao.maricopa.gov,
  kautzman@mcao.maricopa.gov

  Joseph I Vigil vigilj@mcao.maricopa.gov, barksdaj@mcao.maricopa.gov,
  kautzman@mcao.maricopa.gov

  John M Devaney    jdevaney@perkinscoie.com
Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 13 of 15


  Emily Mae Craiger       craigere@mcao.maricopa.gov, fitzsimm@mcao.maricopa.gov

  Colin Patrick Ahler     cahler@swlaw.com, ctassielli@swlaw.com, docket@swlaw.com

  Brett William Johnson      bwjohnson@swlaw.com, docket@swlaw.com, thobbs@swlaw.com

  Roopali H Desai       rdesai@cblawyers.com, smcalister@cblawyers.com

  Anni Lori Foster      afoster@az.gov

  David Andrew Gaona        Agaona@cblawyers.com, smcalister@cblawyers.com

  L Lin Wood     lwood@linwoodlaw.com, khart@linwoodlaw.com

  Alexis Elizabeth Danneman       ADanneman@Perkinscoie.com, IFitzgerald@perkinscoie.com

  Joseph James Branco brancoj@mcao.maricopa.gov, christij@mcao.maricopa.gov,
  gagick@mcao.maricopa.gov

  Sarah Rae Gonski sgonski@perkinscoie.com, DocketWDC@perkinscoie.com,
  dgraziano@perkinscoie.com

  Alexander Michael Kolodin      alexander.kolodin@kolodinlaw.com

  Marc E Elias   melias@perkinscoie.com, dgoldin@perkinscoie.com, mdepass@perkinscoie.com

  Bruce Van Spiva bspiva@perkinscoie.com, jwinovich@perkinscoie.com,
  mdepass@perkinscoie.com

  Joseph Eugene LaRue        ca-civilmailbox@mcao.maricopa.gov, laruej@mcao.maricopa.gov

  Daniel Abraham Arellano arellanod@ballardspahr.com, LitDocket_West@ballardspahr.com,
  kinseyc@ballardspahr.com

  Roy Herrera, Jr herrerar@ballardspahr.com, LitDocket_West@ballardspahr.com,
  strobelm@ballardspahr.com

  Kristen Michelle Yost     kyost@cblawyers.com, vcolwell@cblawyers.com

  Derek Conor Flint      dflint@swlaw.com, docket@swlaw.com

  John Michael Geise       jgeise@perkinscoie.com

  Ian R Joyce    ijoyce@swlaw.com, thobbs@swlaw.com

  Sidney Katherine Powell      sidney@federalappeals.com

  Howard Kleinhendler       howard@kleinhendler.com

  Stephen Edward Morrissey        smorrissey@susmangodfrey.com, pjimenez@susmangodfrey.com
       Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 14 of 15


           Justin A Nelson    jnelson@susmangodfrey.com, klombardo@susmangodfrey.com

           Davida Brook      dbrook@susmangodfrey.com, hdanielson@susmangodfrey.com

           2:20-cv-02321-DJH Notice will be sent by other means to those listed below if they are
           affected by this filing:

           Brandon Johnson
           Sidney Powell PC
           2911 Turtle Creek Blvd., Ste. 300
           Dallas, TX 75219

           Christopher Viskovic
           Kolodin Law Group PLLC
           3443 N Central Ave., Ste. 1009
           Phoenix, AZ 85012

           Emily P Newman
           Sidney Powell PC
           2911 Turtle Creek Blvd., Ste. 300
           Dallas, TX 75219

           Julia Z Haller
           Sidney Powell PC
           2911 Turtle Creek Blvd., Ste. 300
           Dallas, TX 75219

           Stephen Shackelford
           Susman Godfrey LLP - New York, NY
           1301 Avenue of the Americas, 32nd Fl.
           New York, NY 10019




--
Alexander Michael del Rey Kolodin
Kolodin Law Group PLLC
3443 North Central Avenue Suite 1009
Phoenix, AZ 85012
C: (602) 820-4240
O: (602) 730-2985
F: (602) 801-2539
alexander.kolodin@kolodinlaw.com



www.kolodinlaw.com

Commercial Litigation - Business Solutions - Politics - Real Estate - Personal Injury
       Case 2:20-cv-02321-DJH Document 33-1 Filed 12/04/20 Page 15 of 15


Confidentiality Notice: The information contained in this message may be protected by the attorney-client privilege. If
you believe that it has been sent to you in error, do not read it. Please immediately reply to the
sender that you have received the message in error, then delete it. Thank you.

This firm sometimes engages in debt collection activities. Any information obtained will be used for that purpose.
